Exhibit 10(d)
 
DEFERRED COMPENSATION
For Non-employee Directors
(as Amended and Restated Effective January 1, 2005)
 
1.
Eligibility

 
Each director who is not an employee of Emerson Electric Co. (“Emerson” or the
“Company”) or a corporation in which Emerson owns 50% or more of the outstanding
stock, shall have the right to elect to defer the payment of all or any part of
the cash compensation to which such director would otherwise be entitled as
retainers or fees, whether for service on the Board of Directors of Emerson or
on a committee thereof (“Fees”), with such deferred compensation payable at the
time and in the manner hereinafter stated.
 
2.
Election

 
Each director who elects to defer Fees hereunder may, at the time of such
election, also elect to have some or all of such deferred Fees converted into
units equivalent to shares of Emerson common stock ("Units") in which case
Emerson shall establish an account for such director and shall credit to the
account a number of Units equal to the number of full and fractional shares of
Emerson common stock ("Shares") which could be purchased with such deferred Fees
on the date such Fees would have been paid had there been no deferral. In
addition, any director who elected to defer Fees hereunder prior to
implementation of the amended and restated Plan approved on June 6, 1989, may
elect to have such deferred Fees not previously paid also converted into full
and fractional Units. The price per Share for converting into Units shall be the
mean between the high and the low of the price per Share on the New York Stock
Exchange on such dates for such Shares, or if no Shares have been traded on such
date, then the next succeeding date on which such Shares have been traded
("Market Price"). A director who elects to have deferred Fees converted into
Units shall have his account credited with additional Units equal in value to
dividends which he would have received if he had been the owner of a number of
Shares equal to the number of Units in his account. The price per share for
converting dividends into such additional Units shall be the Market Price as of
the payment dates for such dividends. No director shall be deemed to be the
owner of any Shares pursuant to this Plan.
 
Each director shall have until the date specified by the Company, which shall be
no later than the last day of the director’s taxable year, to execute and
deliver to the Executive Compensation Executive of the Company (the “Executive
Compensation Executive”) a “Notice of Election” by which the director elects to
defer a percentage, up to 100%, of Fees to be earned in subsequent taxable years
and which, but for such election, would be paid to the director. Such Notice of
Election must specify (i) the percentage or amount of Fees to be deferred,
(ii) the manner of distribution, (iii) the beneficiary designations of the
participating director, and (iv) the extent to which the deferred Fees are to be
credited with interest as provided in Section 4 or converted into Units as
specified above.
 
Notwithstanding any provision contained herein to the contrary, each director
who first becomes eligible to participate in the Plan during a plan year may
file a Notice of Election within thirty (30) days after the date he or she first
becomes eligible to
 
 
 

--------------------------------------------------------------------------------

 
 
(stock version)
 
participate in the Plan, but only with respect to the Fees relating to services
to be performed subsequent to such election.
 
Once a director files his initial Notice of Election, the manner of distribution
shall be irrevocable, even with respect to future deferrals. With respect to the
percentage or amount of Fees to be deferred, the director’s Notice of Election
shall remain in effect until changed or revoked by the filing of a new Notice of
Election with the Executive Compensation Executive; however, as of December 31,
such election becomes irrevocable with respect to Fees payable in connection
with services performed in the immediately following year. An election relating
to the conversion of deferred Fees into Units may be changed prospectively but
no more frequently than once per calendar year by providing written notice to
the Executive Compensation Executive.
 
Notwithstanding any provision contained herein to the contrary, a director shall
have until the date specified by the Company, which shall be no later than
December 31, 2007, to change the manner of payment previously elected; however,
the director shall be prohibited from changing the payment elections with
respect to payments that he would otherwise receive in 2007.
 
3.
Payment of Deferred Fees

 
Except as otherwise provided herein, payment of deferred Fees, together with any
interest or dividend accruals thereon, (“Account Balance”) shall be paid to the
director in a cash lump sum (with Fees which have been converted into Units,
converted into cash equal to the Market Price on the payment date multiplied by
the number of Units then being paid) on the date 30 days after his resignation
or removal from office (whichever event occurs first), unless the director
designated optional installment payments in the Notice of Election. The
substantially equal annual installment payments will commence on the date 30
days after his resignation or removal from office over a period not to exceed
ten (10) years, provided however, that in the event such installment method of
distribution will result in any regular installment being less than $400, the
director’s entire Account Balance shall be distributed in a single lump sum on
such date regardless of the manner of distribution designated on his Notice of
Election. In the event a director shall elect to receive his Account Balance in
installments, interest shall continue to be credited on the undistributed sums
as provided in Section 4 and/or dividend accruals shall continue to be credited
on the undistributed Units in his account as provided in Section 2.
 
Notwithstanding any provision herein to the contrary, in the event the
director’s Account Balance includes Fees which have been converted into Units,
payment of such converted amounts which otherwise would have been payable prior
to the date six months after the director’s resignation or removal from office
shall be delayed until the date six months after the later of: (i) the
director’s resignation or removal from office or (ii) the conversion of such
Fees into Units.
 
In the event that a director demonstrates to the satisfaction of the Corporate
Governance and Nominating Committee of the Company’s Board of Directors (the
“Committee”) that he has suffered an unforeseeable emergency, the Committee may,
if it deems advisable in its sole and absolute discretion, distribute any
portion of the director’s Account Balance, but in no event more than the amount
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
(stock version)
 
of the distribution, after taking into consideration the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise, by liquidation of the director’s assets (to the extent
the liquidation of such assets would not itself cause severe financial hardship)
or by cessation of deferrals under this Plan. However, in no event may Fees
which have been converted into Units be payable on account of hardship. Any
amount which becomes payable on account of a financial hardship shall be
distributed on the date the Committee approves the hardship distribution and the
director’s Account Balance shall be reduced by the amount so distributed and/or
utilized. For purposes of Section 3, an unforeseeable emergency shall mean a
severe financial hardship to the director resulting from an illness or accident
of the director, the director’s spouse, the director’s beneficiary, or a
dependent (as defined by Code Section 152 but without regard to Section
152(b)(1), (b)(2) and (d)(1)(B)) of the director, loss of the director’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the director.
 
In all cases in which amounts are payable upon a fixed date, payment is deemed
to be made upon the fixed date if the payment is made on such date or a later
date within the same taxable year of the director or, if later, by the 15th day
of the third calendar month following the specified date, provided the director
is not permitted, directly or indirectly, to designate the taxable year of the
payment. In addition, a payment is treated as made upon the date specified under
the Plan if the payment is made no earlier than 30 days before the designated
payment date and the director is not permitted, directly or indirectly, to
designate the taxable year of the payment.
 
4.
Interest Rate

 
Deferred Fees which a director has not elected to be converted into Units shall
be credited with interest compounded quarterly at the prime rate with any change
in interest rate taking effect simultaneously with the change in the prime rate,
or such other rate as may be established from time to time by the Committee.
Such interest shall accrue from the dates that Fees would otherwise be payable
had such Fees not been deferred. For all purposes of this Plan, the term “prime
rate” shall mean the prime rate publicly announced by Bank of America, N.A. for
90-day commercial loans.
 
5.
Designation of Beneficiary

 
Each director may designate one or more beneficiaries to receive all sums due to
such director hereunder upon his death. Such beneficiary designation may be
revoked or amended by such director, from time to time, by appropriate notice in
writing delivered to the Executive Compensation Executive. In the absence of any
beneficiary designation or in the event that the designated beneficiaries shall
not be living at the time of death of the director, the account value on the
date of death of the director shall be payable and delivered to the estate of
such deceased director.
 
6.
Death or Incapacity of Director

 
Upon the death of a serving director, the entire Account Balance, including all
Fees deferred under the Plan, and all unpaid installments of Fees then being
paid and interest and earnings thereon, shall be distributed in one lump sum
cash amount to his designated beneficiary or estate. In addition, with respect
to a director
 
3
 
 
 

--------------------------------------------------------------------------------

 
 
(stock version)
 
who has elected to have his deferred Fees converted into Units, a cash lump sum
equal to the Market Price on the date of death multiplied by the number of Units
credited to his account on such date shall be paid to his designated beneficiary
or estate. Upon the death of a director who had previously retired and had
elected an installment method of distribution, all sums remaining undistributed
shall be paid in one lump sum cash amount to his designated beneficiary or
estate. Payments required to be made under this Section shall be made on the
date 30 days after the director’s death.
 
In the event that any person to whom deferred Fees are distributable under the
terms of this Plan shall be unable to properly manage his own affairs by reason
of incapacity, all amounts payable hereunder may be paid to a duly appointed
personal representative, conservator or guardian or to any person, firm or a
corporation furnishing or providing support and maintenance to such distributee.
The Company and its officers and employees shall be fully and completely
exonerated from all liability to any distributee upon making payment in
accordance with the terms of this paragraph.
 
7.
Change of Control

 
Notwithstanding anything else contained in the Plan, in the event of a Change of
Control (as hereinafter defined), the entire account balance of each director,
including all Fees deferred under the Plan, and all unpaid installments of Fees
then being paid, and interest and earnings thereon, shall immediately be paid to
the director in a single cash lump sum on the date of the Change of Control. For
the purpose of this section, a “Change of Control” shall mean a change in the
ownership or effective control of a corporation or a change in the ownership of
a substantial portion of the assets of a corporation under Code Section 409A and
the regulations promulgated thereunder.
 
8.
Amendment and Termination

 
The Board may at any time amend or terminate this Deferred Compensation Plan;
however, no action of the Board may permit anyone other than a director eligible
under Section 1 to participate in the Plan. In the event the Plan is terminated,
a director’s Account Balance shall become payable only to the extent permissible
under the regulations promulgated by the Secretary of Treasury pursuant to Code
Section 409A and in the manner set forth therein.
 
9.
Miscellaneous

 
The Committee shall have full power and authority to administer, construe and
interpret this Plan. The Committee may, from time to time, name a Company
employee to administer, construe or interpret the terms of the Plan. The
decisions of the Committee concerning the administration, construction and
interpretation of this Plan shall be final, conclusive and binding upon all
parties involved, including the successors and assigns of Emerson.
 
No right or payment under this Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, and any attempt to
anticipate, alienate, sell, assign, pledge, encumber or charge the same shall be
null and void. No right or payment hereunder shall be liable for or subject to
the debts, contracts, liabilities or torts of the person entitled to such
benefit. If any participant or beneficiary hereunder should become bankrupt or
attempt to anticipate, alienate, sell, assign,
 
4
 
 
 

--------------------------------------------------------------------------------

 
 
(stock version)
 
pledge, encumber or charge any right or payment hereunder, then such right or
payment shall, in the discretion of the Committee terminate. In such a case, the
Company may hold or apply the same or any part thereof for the benefit of the
participant or beneficiary, his spouse, children or other dependents, or any of
them, in such manner and in such proportion as the Committee shall determine,
and their decision shall be final, conclusive and binding upon all persons
involved.
 
In the event of changes in the outstanding Shares of the Company by reason of
stock dividends, spin-offs, recapitalization, mergers, consolidations,
split-ups, combinations or exchange of shares and the like, the account of a
director who has elected to convert his deferred Fees into Units shall be
appropriately adjusted to reflect such action if such action consists of
distribution of Company stock. For purposes of the foregoing, an appropriate
adjustment shall mean, in the case of a stock dividend, stock split, or reverse
stock split, an equitable adjustment so as to maintain the same proportionate
number of Units as were allocated to the account prior to such action. If such
action consists of any other distribution, the value of such distribution shall
be converted to Units on the date of such distribution.
 
This Plan is unfunded. Detailed records of amounts deferred hereunder, including
interest credits and payouts, shall be maintained by the Executive Compensation
Executive, and made available on reasonable notice for any director's inspection
with respect to such director's own deferrals.
 
As approved by Emerson’s Board of Directors on this 7th day of August, 2007.
 
 
5
 
 
 

--------------------------------------------------------------------------------

 
DIRECTORS DEFERRED COMPENSATION PLAN
INITIAL NOTICE OF ELECTION
 
1.
Name of Director: __________________________________________________

 
2.
Percentage of Fees to be Deferred: ________%

 
3.
Deferral Options:
Cash ______%
Phantom Stock ______%

 
4.
Manner of Distribution (irrevocable):

 
o
lump sum

 
o
annual installments over ____ years (not to exceed 10 years)

 
5.
Beneficiary Designation: Name and Address

______________________________________________________________________________________________________________________________________
 
6.
Alternative Beneficiary Designation: Name and Address

______________________________________________________________________________________________________________________________________
 
The undersigned acknowledges this election as to the manner of distribution is
irrevocable, even with respect to Fees that may be earned and deferred in future
years; and that the election as to the percentage of Fees to be deferred shall
remain in effect until the first day of the calendar year following the date a
Notice of Election Change is filed with the Executive Compensation Executive of
Emerson. Furthermore, the undersigned acknowledges that the deferral option in
paragraph 3 may not be modified more often than annually.
 
By: _____________________________________  
Date: _________________________

 
 
Return completed form to:
Cynthia Heath, Station 2988

 
Emerson Electric Co.

 
8000 W. Florissant Avenue

 
St. Louis, MO 63136

 
DIRECTOR FORM 1
 
 
 

--------------------------------------------------------------------------------

 
 
DIRECTORS DEFERRED COMPENSATION PLAN
NOTICE OF ELECTION CHANGE
 
1.
Name of Director: __________________________________________________

 
2.
Percentage of Fees to be Deferred: ________%

 
3.
Deferral Options:
Cash ______%
Phantom Stock ______%

 
4.
Beneficiary Designation: Name and Address

______________________________________________________________________________________________________________________________________
 
5.
Alternative Beneficiary Designation: Name and Address

______________________________________________________________________________________________________________________________________
 
6.
Change in Deferral Options (if any; no more often than annually):

 
 
o
I elect to transfer ____% of my Phantom Stock account to the Cash option.

 
o
I elect to transfer ____% of my Cash account to the Phantom Stock option.

 
The undersigned acknowledges an election change as to the percentage of fees to
be deferred shall not take effect until the first day of the next calendar year
and shall remain in effect until the first day of the calendar year immediately
following the date a new Notice of Election Change is filed with the Executive
Compensation Executive of Emerson. Furthermore, the undersigned acknowledges
that the deferral options in paragraphs 3 and 6 may not be modified more often
than annually.
 
By: _____________________________________  
Date: _________________________

 
 
Return completed form to:
Cynthia Heath, Station 2988

 
Emerson Electric Co.

 
8000 W. Florissant Avenue

 
St. Louis, MO 63136

 
 
DIRECTOR FORM 2
 
 
 

--------------------------------------------------------------------------------

 
 
DIRECTORS DEFERRED COMPENSATION PLAN
PAYMENT ELECTION FORM
 
 
1.
Name: ____________________________________________

 
2.
Manner of Distribution:

 
I hereby elect that all amounts, which have been deferred and may become
deferred under the Deferred Compensation Plan for Non-Employee Directors shall
be distributed in the following manner:
 
 
o
lump sum

 
o
annual installments over ____ years (not to exceed 10 years)

 
The undersigned acknowledges that this election is irrevocable and replaces any
and all prior elections as to the manner of distribution for all Fees (and
earnings), which were deferred or may be deferred under the Deferred
Compensation Plan for Non-Employee Directors.
 
By: _____________________________________  
Date: _________________________

 
 
Return completed form to:
Cynthia Heath, Station 2988

 
Emerson Electric Co.

 
8000 W. Florissant Avenue

 
St. Louis, MO 63136

 
 
 
 
 